Citation Nr: 1221427	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974 and December 1990 to April 1991.  He had additional service in the United States Naval Reserves ending on January 1, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Videoconference hearing before the Board in October 2008.  A transcript of the testimony offered at the hearing has been associated with the record.  

This matter was last before the Board in March 2011 at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred a right knee disability in service or that arthritis of the right knee manifested to a compensable degree within any applicable post-service year.

2.  It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred a left knee disability in service or that any left knee disability is secondary to any disability, service-connected or not, or that arthritis of the left knee manifested to a compensable degree within any applicable post-service year.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Service connection for a left knee disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2007.

VA has obtained the Veteran's service treatment and personnel records, assisted him in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology of his claimed knee disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination obtained in this case to be adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history, including that personally reported by him.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.   38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that entitlement to service connection for a right knee disability, is warranted a result of an in-service right knee injury.  He also claims entitlement to service connection for a left knee disability, which he believes developed as a result of an altered gait secondary to his right knee disability, which is not yet service-connected.  

A November 1970 service treatment records documents that the Veteran was then examined.  He was found physically fit for 1 (one) parachute jump with no apparent restrictions.  

A review of the Veteran's service treatment records discloses a complaint of right knee pain in April 1973.  Examination noted some femoral muscle tenderness and an impression of myalgia.  The Veteran was then prescribed treatment with aspirin and heat and light duty for 48 hours.  

Thereafter, the service treatment records are remarkably silent with respect to right knee complaints and diagnoses until September 2004, although a January 1979 report of medical history documents a complaint of leg cramps and "hurt[ing] all over at times"; however, examination of the lower extremities and musculoskeletal system was clinically normal at this time.  On numerous reports of medical history dated after the April 1973 complaint of knee pain and prior to September 2004 the Veteran denied any knee problems and examinations dated within this range show no assessment of any knee pathology or diagnoses.  

The earliest notation regarding knee pain appears in a September 2004 report of medical history related to the Veteran's retirement from the Naval Reserves.  However, it is noted by the Board that there appears no line of duty finding regarding any knee injury or any indication that any disability of either knee was assessed in service, particularly during any period of either INACDUTRA or ACDUTRA.  

Numerous VA medical records document knee complaints and an assessment of arthralgia, but none purport to attribute any such complaints to service.  Notably, the Veteran was apparently found not physically qualified as the result of injuries to the right shoulder and low back.  See June 4, 2003, Re-enlistment Request.  He retired effective January 1, 2005, from the U.S. Naval Reserves.

In furtherance of substantiating his claim the Veteran provided a January 2008 opinion from Dr. G.  In the opinion Dr. G. related that it was their belief that the Veteran's bilateral knee condition was as likely as not to have been a result of "24 years of military service as noted."  Dr. G. further explained that the Veteran entered the U.S. Navy at age 19 and retired at age 52 and that "all the rigid military physical readiness training, plus jumping from Navy aircraft and required PRT running, certainly take a physical toll."  There is no indication that Dr. G. had the benefit of the Veteran's service treatment records or claims file in rendering this opinion and it is notably silent with respect to addressing the Veteran's history of knee pain in April 1973 and his contentions regarding parachute jump training.

In a March 2009 statement the Veteran related his reasons for disagreement with the RO's denials.  He explained that in April 1973, while doing physical training, he hurt his right knee.  He further elaborated that he spent 24 years in service and that he began to have problems with his left knee, putting a lot of his weight on it in order to alleviate his right knee.  He related that he did visit a doctor for his right knee and that he had gone before a retirement Board in 2004, which "mentioned [his] knee."  

At his October 2010 Board hearing, the Veteran testified that the April 1973 injury occurred when he fell and banged his knee going down a ladder.  He also testified that he believes his current disabilities may have resulted from his in-service activities as a parachute rigger, in which he would jump off of a six foot platform and demonstrate how to tuck and roll.

Also of record is an October 2010 statement from the Veteran's wife.  In this statement she relates that she had observed her husband from the time he was a young sailor.  In this regard, she noted that the Veteran was now in constant pain and had great difficulty in walking.  She noted that he was not overweight and never played sports in high school or later in life.  She therefore thought that the Veteran's medical problems were related to his service.  

In accordance with the Board's remand directives the Veteran was afforded a VA examination to address the etiology of his claimed disabilities in April 2011.  The examination report documents that the claims file was reviewed by the examiner.  In this regard, the examiner noted that within the service treatment records there appeared a single complaint of pain in the right knee dated in April 1973, as outlined above.  The examiner noted further that no other entries of knee pain were present in the service treatment records.  The examiner acknowledged the Veteran's complaint of "hurting all over at times," but noted that thereafter the Veteran largely received "outstanding" reviews on his physical fitness.  In this regard, the Veteran then explained that he was found not physically qualified in June 2003 as he could not run to complete the physical fitness test and that although he was re-deployed, he was discharged from the Navy Reserves.

With respect to a history of right knee injury, the Veteran reported that in 1972 aboard the USS Constellation that he fell down some metal stars or a "ladder" in general.  He noted that the was seen in sick bay and sent for rest.  He further related that he was seen for treatment upon returning from Vietnam for complaints regarding the knees; however, as best as he could recall he was prescribed rest and pain pills.  The Veteran further related that the knee would always collapse on him and would "kind of" give way.  He related that he chose not to perform the physical fitness test and retired due to knee pain.  With respect to employment, he was then working for an airline and related having trouble performing his job due to knee pain.  

With respect to the left knee, the Veteran explained that in about 2003 his left knee started causing him pain as well.  He related that both knees were "about equal."  He related having constant dull pain in the knees and explained that his knees were causing him difficulty at work, which required him to carry around 50 pounds.  The Veteran was then working as a mechanic for an airline and had worked this job for 10 to 20 years.

Physical examination showed no gait abnormalities or any leg length discrepancies.  X-rays showed mild tricompartmental arthritis of each knee.  Degenerative arthritis, mild, of each knee was assessed.  With respect to the right knee, the examiner related that after a review of the claims file and physical examination, that a right knee condition was less likely as not permanently aggravated or the result of any event and/or condition that occurred in service.  Rather, the examiner stated that a right knee condition was "at least as likely as not a result of age-related changes and/or post-service employment for 15 years" and was not caused or worsened by any service-connected disability.  The examiner further explained that the condition's natural progression was not altered or worsened by any event and/or condition that occurred during service.  

With respect to the left knee, the examiner concluded that after a review of the claims file and physical examination, that the left knee condition was less likely than not permanently aggravated or a result any event and/or condition that occurred in service.  Rather, as with the right knee, the examiner stated that a left knee condition was "at least as likely as not a result of age-related changes and/or post-service employment for 15 years" and was not caused or worsened by any service-connected disability.  The examiner further explained that the condition's natural progression was not altered or worsened by any event and/or condition that occurred during service.  

In terms of secondary service connection the examiner concluded that the left knee condition was less likely than not permanently aggravated or a result of the right knee condition, but was rather the result of age-related changes and/or post-service employment. 

In regards to the history of fall and parachute training, the examiner found no documentation to support either etiology.  Additionally, the examiner noted that upon separation in 1974 that there were no knee conditions mentioned and that subsequent records were conspicuously absent for such complaints and that the Veteran was able to complete numerous physical tests thereafter.  

Additionally, and perhaps most saliently, the examiner noted that the knees were similar in appearance upon examination and evaluation and that there was little physical evidence or pathology that could support the cause of the left knee arthritis being that of the right knee arthritis.  The examiner explained that the findings are both mild and so similar that it was not likely that the right knee caused any condition in the left knee.  Accordingly, the examiner concluded, at least as likely as not, that a traumatized knee would show more arthritis as compared to a non-traumatized knee and/or a knee aggravated by the contralateral knee.  

In opening, the Board notes that the presumptive regulations are unavailing.  Arthritis of the knees was not assessed in either post-service year following the Veteran's respective periods of active duty from June 1970 to April 1974 and December 1990 to April 1991.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the presumptive regulations for establishing service connection for arthritis are inapplicable to the Veteran's periods of ACDUTRA and INACDUTRA.  Biggins, supra.

Thus, resolution of these claims largely depends on the relative weight to be assigned to Dr. G.'s 2008 opinion and that of the April 2011 VA examiner.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this regard, the Board finds that the April 2011 VA opinion is more probative.  The private opinion, while offered by a physician with firsthand knowledge, is lacking in that it contains only a very general conclusion that the Veteran's knee condition is attributable to 24 years of military service, particularly the physical rigors thereof.  The Board finds this opinion particularly lacking, however, given how little rationale was put as a basis for the opinion.  Furthermore, the Board is also concerned that the physician refers generally to the Veteran having 24 years of service without consideration that the bulk of that service consisted of ACDUTRA and INACDUTRA while in the Reserves.  The Board finds this omission particularly significant here as the VA examiner considered his military service, but ultimately attributed his disability to his age and to his private employment of working as a mechanic for an airline company.  Thus, it is unclear from the physician's statement how familiar the physician was with the nature and circumstances of his Reserve service, or with his private employment.

On the other hand, the VA opinion is based on a review of the entire claims file and, perhaps most notably, on physical examination and objective testing of the Veteran.  The examiner's rationale is, likewise, quite extensive.  It is particularly probative in that it indicates if the Veteran had indeed injured his right knee, arthritis in that knee would have been more advanced than that of the left knee, which was not the case.  Thus, the examiner specifically took into account the nature and severity of his current disability, in contrast to the private medical opinion which referred only generally to a knee "condition" and failed to even identify the specific diagnosis.  In addition, the examiner also discussed the nature and circumstances of the Veteran's service, acknowledging both active duty service and Reserve service, and also considered other potential factors, such as the nature of post-service employment and his age.  The VA examiner ultimately explained that all of these factors ultimately weighed against finding that the Veteran incurred a chronic right knee disability in service.  Given the VA examiner's thorough review of the claims file, rationale, examination and testing of the Veteran, the Board finds this opinion to be the most probative evidence of record.  Id.  

The Board has also considered the Veteran's and his wife's assertions in this regard, and is cognizant that they are competent to discuss his symptomatology.  To this extent, their assertions are entitled to some limited probative weight.  However, it must be noted that the Veteran's wife refers to have been married to the Veteran, but does not discuss a continuity of symptomatology over that period.  Instead, with respect to symptomatology, her statement only offers a description of his current condition.  Although she does put forth her general opinion that his disability is related to his military service, the Board notes that such an opinion is beyond her competence as a lay person.

As to the Veteran's assertions, despite the Veteran's reports of knee pain following in-service injury, there appear no clinical records of any knee complaints.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In fact, on numerous reports of medical history following his original period of active duty, he specifically denied any complaints of knee problems.  The Board finds these more contemporaneous denials to be more credible than his recollections put forth decades later in support of a claim.

Furthermore, to the extent that the Veteran has described a gradual progression of symptoms during his Reserve service, which is supported at least to some extent by the September 2004 report of medical history, the Board finds that such reports are of very limited probative value given the nature of establishing service connection for disability incurred during a period of INACDUTRA or ACDUTRA.  This is particularly the case here, where the VA examiner attributed the current disability as being more likely attributable to age and to his private employment.  For these reasons, although the Board finds his assertions to be of some limited probative value, the Board ultimately places far more weight on the opinion of the April 2011 VA examiner. 

To the extent that it can be said that the April 2011 VA examiner awkwardly worded their opinion, when the opinion is viewed in its entirety, and in its full context, it is clear that the examiner felt that the Veteran's knee disabilities were less likely than not attributable to service, but rather more likely due to age-related changes and/or post-service employment.  The examiner clearly offered a negative opinion in this regard.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

In sum, the Board finds that the evidence preponderates against finding that the Veteran incurred right and left knee disabilities during a period of active service or such conditions are otherwise attributable to service.   Moreover, there is no evidence that the conditions were incurred during a period of ACDUTRA or that they are the result of injury during a period of INACDUTRA.  Rather, the evidence indicates that these conditions are more likely attributable to aging and post-service employment.  Accordingly, the claim must be denied.  Gilbert, supra.

In closing, the Board also notes that service connection for a left knee disability on a secondary basis is not established.  The Veteran seeks service connection for a left knee disability as secondary to a right knee disability.  Service connection for a right knee disability is herein denied and the most probative evidence of record, namely the April 2011 VA opinion, finds that there is no aggravation or causation.  Moreover, there is no indication that any other service-connected disability has either caused or aggravated a left knee disability.  Accordingly, the claim cannot be established on these grounds.  38 C.F.R. § 3.310.


ORDER


Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


